Citation Nr: 1105322	
Decision Date: 02/09/11    Archive Date: 02/18/11

DOCKET NO.  07-25 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for bilateral knee 
strains (also claimed as a bilateral knee condition), to include 
as secondary to service-connected degenerative joint disease of 
the left hip.

2.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for lumbar strain 
(also claimed as lumbar scoliosis), to include as secondary to 
service-connected degenerative joint disease of the left hip. 

3.  Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for right hip strain 
(also claimed as right hip condition), to include as secondary to 
service-connected degenerative joint disease of the left hip.

4.  Entitlement to service connection for bilateral athlete's 
foot condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel


INTRODUCTION

The Veteran served on active duty from December 1976 to December 
1980.

This matter comes before the Board of Veterans' Appeals (Board) 
from rating decisions by the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.

In a November 2006 rating decision, the RO reopened and denied 
the Veteran's claims for entitlement to service connection for a 
right hip condition, for bilateral knee condition and for lumbar 
scoliosis, all as secondary to the service-connected disability 
of degenerative joint disease of the left hip.  

In a November 2007 rating decision, the RO denied service 
connection for bilateral athlete's foot.

The issues of entitlement to service connection for headaches, 
sleep apnea and hearing loss have been raised by the record, but 
have not been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over 
them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

A review of the record discloses that the case must be returned 
to the RO in order to ensure due process.  The Veteran has 
indicated that he wishes to appear at a hearing before a Veterans 
Law Judge at the RO (Travel Board hearing).  The Veteran checked 
the response that he wanted a Travel Board hearing on his July 
2007 substantive appeal for his claims to reopen the issues of 
entitlement to service connection for a right hip strain, for 
bilateral knee strain and for lumbar strain, all as secondary to 
the service-connected disability of degenerative joint disease of 
the left hip.  In addition, he submitted another VA Form 9 in 
June 2009, again checking the response that he wished to have a 
Travel Board hearing.  Finally, the RO sent him a letter in 
August 2009, indicating that he would be scheduled for a hearing, 
and that, if he no longer wanted a hearing, he should withdraw 
the request for a hearing in writing.  The claims folder does not 
include any response to this letter.  Therefore, the Veteran 
should be afforded an opportunity to present testimony before a 
Veterans Law Judge at the RO.  Such a hearing must be scheduled 
by the RO.  38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 
19.76, 20.703, 20.704 (2010).

Accordingly, the case is REMANDED for the following action:

The RO should contact the Veteran and 
schedule him for a Travel Board hearing 
before a Veterans Law Judge.  A copy of the 
notice to the Veteran of the scheduling of 
the hearing should be placed in the record.  
After the hearing is conducted, or if the 
Veteran withdraws the hearing request or 
fails to report for the scheduled hearing, 
the claims file should be returned to the 
Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).



